Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Calvin Bernard Green appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) motion for reduction of sentence. Green argued that his sentence should be reduced in light of Amendment 706 to the U.S. Sentencing Guidelines Manual. We have previously addressed and rejected the issue now raised by Green. United States v. Green, 301 Fed.Appx. 201 (4th Cir.2008) (per curiam). Thus, this court’s prior holding is law of the ease, and Green may not relitigate that issue in this appeal. See United States v. Aramony, 166 F.3d 655, 661 (4th Cir.1999). Accordingly, we affirm the district court’s order for that reason. United States v. Green, No. 7:99-cr-00032-jct-1, 2009 WL 1405525 (W.D.Va. May 19, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.